Title: To Thomas Jefferson from Edmond Charles Genet, 27 May 1793
From: Genet, Edmond Charles
To: Jefferson, Thomas



Monsieur
Philadelphie le 27 Mai 1793.l’an 2e. de la Republique française

Mon prédecesseur m’a remis la lettre que vous lui aves ecritte le 15 de ce mois en lui communiquant differens mémoires de l’envoyé du roi d’ angleterre et les décisions que le Gouvernement americain s’est empressé de prendre d’après les plaintes de ce Ministre.
Le premier de ses griefs que vous rapportes dans votre lettre, Monsieur, porte sur un fait faux; Je n’ai aucune connaissance des acquisitions d’armes en question et dans tous les cas la reponse que vous aves faitte à Mr. Hammond lui demontreroit le vuide de ses observations si la bonne foi les avait dictées; mais il est vraisemblable que sa démarche n’a d’autre but que de préparer diplomatiquement aux vaisseaux de guerre anglais des prétextes pour assujetir les batimens americains, à l’ombre même de leur modeste neutralité a des visites et detentions arbitraires.

Le second grief de l’envoyé de George 3 Monsieur est fondé sur la vente des prises envoyées dans le Port de Charleston par la Fregatte de la Republique française, l’Embuscade.
Je ne repondrai, Monsieur, que par des faits et un raisonnement fort simple aux representations de Mr. Hammond sur ce point.
Le Traité de commerce de 1778. autorise exclusivement tous les vaisseaux de guerre français ou americains armés par les deux Etats ou par des particuliers à conduire en toute liberté ou bon leur semblera les prises qu’ils auront faittes sur leurs ennemis sans être obligés à aucun droit soit des amirautés ou d’aucuns autres sans qu’aussi les dits vaisseaux ou les dites prises entrant dans les Ports de France ou d’Amerique puissent etre arretés ou saisis, ni que les officiers des lieux puissent prendre connaissance de la validité des dittes prises. Cette faculté est interdite aux ennemis de l’une des deux nations qui se trouverait en guerre: les deux parties contractantes se sont expressement engagées de ne permettre à aucun corsaire étranger, lequel aurait une commission de la part d’un prince ou d’une puissance en guerre avec l’une des deux nations d’armer leurs vaisseaux dans les ports de l’une des deux parties, ni d’y vendre les prises qu’il aurait faittes, ni decharger en autre maniere quelconque les vaisseaux; marchandises ou aucune partie de leur cargaison. Ces privilèges que les deux nations se sont reservées exclusivement, ces restrictions severes et clairement definies contre leurs ennemis communs prouvent evidemment qu’en vertu des traités que J’ai cites nous avons seuls aujourdhui le droit d’amener nos prises dans les ports americains, et d’en disposer à notre gré comme d’une propriété sur la validité de la quelle les officiers civils ou judiciaires des Etats Unis n’ont rien à connoitre tant que les droits des Etats Unis ne sont pas lesés. C’est pour acquerir des informations sur cet objet important que la publicité de la vente des prises autorisée par les officiers consulaires de la République est nécessaire et si en remplissant ce devoir prescrit par l’amitié et par notre respect pour le droit des nations, le Consul de la République française à Charleston a fait usage de quelque formalité ou de quelque expression dont on ait pu inferer qu’il s’arrogeait une jurisdiction qui ne lui etait pas accordée par les traités et par les loix des Etats Unis, J’aurai soin, Monsieur, que cette erreur soit evitee à l’avenir et que toutes les procédures relatives a la vente de nos prises conformement à l’esprit du traité portent l’empreinte d’une transaction nationale particuliere et de l’aliénation pure et simple d’une proprieté acquise par le droit de la guerre reconnue légale par les officiers de la nation française.
La troisieme plainte qui a été faite a votre Gouvernement, Monsieur, par le Ministre anglais est relative aux armemens qui ont eu lieu à Charleston sous le pavillon de la République française. Le Gouvernement  americain, Monsieur, a donné une nouvelle preuve de sa sagesse et de sa confiance dans nos sentimens en n’admettant pas aveuglément les assertions de Mr. Hammond. Je n’y repondrai encore que par des faits. Il est certain que plusieurs batimens ont été armés à Charleston, qu’ils ont reçu de moi des commissions de la République conformes aux modeles que J’ai eu l’honneur de vous communiquer et que ces batimens mis en mer avec une grande célérité ont fait beaucoup de prises ont condamné à l’inaction par la terreur qu’ils ont rependue parmi les anglais presque tous les matelots et les batimens de cette nation qui se trouvaient dans les Ports des Etats Unis et ont fait hausser par leurs succès d’une maniere tres sensible le fret des navires americains. Tout cela, J’en conviens, doit deplaire à Mr. Hammond, à sa Cour et à ses amis, mais ce n’est pas la ce qu’il s’agit d’examiner.
Je dois par un exposé sincère de ma conduite vous mettre à même de juger si J’ai porté atteinte a la souveraineté de la nation américaine, à ses loix et aux principes de son Gouvernement.
Les batimens armés a Charleston appartiennent à des maisons françaises. Ils sont commandés et montés par des citoyens français ou par des americains qui, au moment ou ils sont entrés au service de France pour deffendre leurs freres et leurs amis, ne connaissaient que les traités et les loix des Etats Unis dont aucune disposition ne leur a encore fait la penible deffense de nous abandonner au milieu des dangers qui nous entourent.
Il est donc évident, Monsieur, que ces armemens ne peuvent etre imputés aux citoyens des Etats Unis et que ceux qui se trouvent a bord de nos vaisseaux ont renoncé à la protection immediate de leur patrie en prenant parti parmi nous. Il sagit maintenant d’examiner si les maisons francaises de Charleston ont pu armer des vaisseaux qui leur appartenaient.
J’ai soumis cette question au Gouverneur de la Caroline du Sud, avant de delivrer des lettres de marque a nos armateurs. Je lui ai rappellé que la liberté consistait à faire ce que la loi ne defendait pas; que Je croyais qu’il n’existait pas de loi qui put priver les citoyens français dans les ports des Etats Unis de la faculté de mettre leurs navires en Etat de deffense, de prendre en tems de guerre de nouvelles commissions et de servir leur patrie en faisant courir hors des Etats Unis sur les batimens de ses ennemis; qu’il n’y en avait pas non plus qui donnat au Gouvernement le droit de soumettre les operations particulieres des negotians à une inquisition d’Etat, et qu’il me semblait qu’il ne pouvait ni autoriser ni empecher les dits armemens. Son avis m’a paru se rapprocher du mien et nos navires ont mis en mer malgré toutes les intrigues que les partisans de l’angleterre ont fait agir pour s’y opposer.

Voila la verité, Monsieur, voila la marche, J’ose dire respectueuse, que J’ai suivie et Je connois trop les sentimens d’équité du Gouvernement fédéral pour ne pas me livrer à la douce esperance de le voir revenir des premieres impressions que paroissent avoir faittes sur lui les rapports du Ministre du roi d’angleterre.
Le dernier point qui me reste à traiter, Monsieur, est relatif à la prise du navire anglais le Grange par la fregatte l’Embuscade.
Les savantes conclusions du Procureur Général des Etats Unis et les deliberations du Gouvernement Américain ont été sur cet objet la regle de ma conduite. J’ai fait rendre la prise et quoique sa valeur fut assés considerable mes braves freres les matelots de l’Embuscade se sont empressés de concourir a une mesure que Je leur ai présenté comme un moyen propre a convaincre le Gouvernement americain de notre deference et de notre amitie.
Les Republicains français, Monsieur, connoissent les devoirs auxquels sont soumises les nations entr’elles: éclairés sur les droits de l’homme ils ont des idees justes des loix générales de la sociabilité, comprises sous la dénomination commune de droit des gens; instruits sur les interets de leur patrie, ils savent distinguer ses ennemis et ses amis et vous pouves assurer le Gouvernement americain que collectivement et individuellement ils saisiront toutes les occasions de montrer au peuple souverain des Etats Unis leur respect pour ses loix et leur desir sincere de maintenir avec lui la plus parfaite harmonie.

Genet

